          Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



SIDNEY D. DUMAS, III,

                                       Plaintiff,

               v.                                             CASE NO. 19-3247-SAC


JEFF EASTER, et al.,

                                       Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Sidney D. Dumas, III, a prisoner at the Sedgwick County Detention Facility

(“SCDF”) in Wichita, Kansas at the time of filing, brings this pro se civil rights action pursuant to

42 U.S.C. § 1983. Plaintiff proceeds in forma pauperis. For the reasons discussed below, Plaintiff is

ordered to show cause why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint (ECF No. 1) alleges SCDF officials failed to protect him from attack

by another inmate. Plaintiff states he was attacked by inmate Taylor Kremer on November 13,

2019, and suffered injuries to his head, mouth, shoulder, and back. According to Mr. Dumas,

Inmate Kremer threatened to stab and kill him the night before the attack. The threat was allegedly

witnessed and documented by Deputy Cameron. Plaintiff further states Kremer had previously

threatened him on more than one occasion, and Plaintiff had informed SCDF officials and had

them “make reports.” Earlier on November 13, Plaintiff told the deputy on duty, Sara Baumburg,


                                                    1
          Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 2 of 9




about the threats and asked her to email the sergeant about moving Kremer out of the pod. No

action was taken, and Kremer continued to yell at Plaintiff from his cell about how Kremer was

going to hurt Plaintiff when he got out of lockdown. During second shift on November 13, Deputy

Ronald Flack let Plaintiff out of his cell to send a kite about the threats. As he was sitting at the

kiosk, he heard the door pop open, and Kremer attacked him from behind. Plaintiff alleges the

deputy on duty must have let Kremer out on purpose because Plaintiff had just warned him about

Kremer’s threats. Plaintiff states Deputy Pena-Reyes witnessed the attack.

       Plaintiff names as defendants Sheriff Jeff Easter and Deputy Cameron. He claims violation

of his Eighth Amendment right to be free from cruel and unusual punishment due to the

defendants’ failure to protect him from attack by Kremer.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court



                                                 2
           Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 3 of 9




liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,



                                                   3
          Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 4 of 9




561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. Failure to Protect

       The United States Supreme Court has made clear that prison and jail officials have a duty

to ensure the safety and protection of inmates:

       [P]rison officials have a duty . . . to protect prisoners from violence at the hands of
       other prisoners. . . . Having incarcerated persons [with] demonstrated proclivit[ies]
       for antisocial criminal, and often violent, conduct, having stripped them of virtually
       every means of self-protection and foreclosed their access to outside aid, the
       government and its officials are not free to let the state of nature take its course.
       Prison conditions may be restrictive and even harsh, but gratuitously allowing the
       beating or rape of one prisoner by another serves no legitimate penological
       objective any more than it squares with evolving standards of decency.

Farmer v. Brennan, 511 U.S. 825, 833–34 (1994) (internal quotation marks and citations omitted);

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984).

       However, not “every injury suffered by one prisoner at the hands of another . . . translates

into constitutional liability for prison officials responsible for the victim's safety.” Farmer, 511




                                                  4
            Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 5 of 9




U.S. at 834. A prison official may be held to have violated the Eighth Amendment1 only when

two components are satisfied: an objective component requiring the inmate show he was

“incarcerated under conditions posing a substantial risk of serious harm;” and a subjective

component requiring that defendants acted with the culpable state of mind referred to as “deliberate

indifference.” Id.; Wilson v. Seiter, 501 U.S. 294, 299 (1991). Deliberate indifference exists when

an official “knows of and disregards an excessive risk to inmate health or safety.” Farmer, 511

U.S. at 837 (“[T]the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.”); Gonzales v.

Martinez, 403 F.3d 1179, 1186 (10th Cir.), cert. denied, 546 U.S. 1003 (2005). Deliberate

indifference requires “a higher degree of fault than negligence.” Hovater v. Robinson, 1 F.3d

1063, 1066 (10th Cir. 1993) (other citations omitted); Farmer, 511 U.S. at 835. A prison official’s

“failure to alleviate a significant risk that he should have perceived but did not” does not amount

to the infliction of cruel and unusual punishment. Id. It follows that Plaintiff must allege facts

indicating that Defendants actually knew of but disregarded a serious risk to him, rather than that

they should have been aware of possible danger. Id. The mere fact that an assault occurred does

not establish the requisite deliberate indifference to Plaintiff’s constitutional rights. Hovater, 1

F.3d at 1068.

         Plaintiff repeatedly states in the Complaint that he reported Kremer’s threats and asked

various SCDF officials to document them and to request Kremer be moved. He includes a list of

13 officials ranging from Colonel Brian White to various deputies whom he claims knew of the


1
  At the time he was assaulted, it appears Plaintiff was not a convicted prisoner but was a pretrial detainee. Pretrial
detainees are protected under the Due Process Clause rather than the Eighth Amendment. See Bell v. Wolfish, 441
U.S. 520, 535 n. 16 (1979). In determining whether Plaintiff's rights were violated, however, the analysis is
identical to that applied in Eighth Amendment cases brought pursuant to § 1983. Lopez v. LeMaster, 172 F.3d 756,
759 (10th Cir. 1999).


                                                           5
          Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 6 of 9




threats and did nothing to prevent the attack. What is unclear from the Complaint is whether SCDF

officials were aware that Kremer’s threats posed a substantial risk of serious harm. The Complaint

does not state, for instance, whether Kremer had a history of violence while incarcerated, making

the threats credible; whether he was threatening Plaintiff in particular; how long Kremer had been

making threats directed at Plaintiff; or the basis for the threats. Officials may have been aware of

the threats but not aware that the threats posed a significant risk. See Hovater, 1 F.3d at 1066.

       As for SCDF officials failing to move Kremer despite Plaintiff’s requests, Plaintiff does

not have a constitutional right to dictate where he or other inmates are housed. See Schell v. Evans,

550 F. App'x 553, 557 (10th Cir. 2013), citing see Meachum v. Fano, 427 U.S. 215, 228–29 (1976)

and Cardoso v. Calbone, 490 F.3d 1194, 1197–98 (10th Cir. 2007); see also Olim v. Wakinekona,

461 U.S. 238, 245 (1983). Courts must take into account that jail officials are entitled to great

deference in the internal operation and administration of the facility. See Bell v. Wolfish, 441 U.S.

520 (1979).

       B. Defendants

       The primary problem with Plaintiff’s Complaint lies with the defendants he names. Sheriff

Easter is named as a defendant, but Plaintiff makes no allegation that Defendant Easter was

personally involved in the events forming the basis of the Complaint. An essential element of a

civil rights claim against an individual is that person’s direct personal participation in the acts or

inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 166 (1985);

Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–

24 (10th Cir. 1997). An official’s liability may not be predicated solely upon a theory of

respondeat superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Duffield v. Jackson, 545 F.3d

1234, 1239 (10th Cir. 2008); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994), cert.



                                                  6
           Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 7 of 9




denied, 513 U.S. 1183 (1995). To be held liable under § 1983, a supervisor must have personally

participated in the complained-of constitutional deprivation. Meade v. Grubbs, 841 F.2d 1512,

1528 (10th Cir. 1988). “[T]he defendant’s role must be more than one of abstract authority over

individuals who actually committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d

1147, 1162 (10th Cir. 2008). Here, Plaintiff makes nothing more than a claim of abstract

supervisory liability. This is not enough to state a claim against Defendant Easter.

        As for Defendant Cameron, Plaintiff makes specific allegations about his actions, but the

allegations fail to show deliberate indifference. Plaintiff alleges Cameron witnessed Kremer

threaten Plaintiff, documented the threat, and emailed his sergeant. ECF No. 1, at 3. These actions

indicate Cameron did not disregard the risk of harm as required for deliberate indifference. The

Complaint fails to state a claim against Defendant Cameron.

        As noted above, Plaintiff includes a list of other SCDF officials that he describes as people

“who knew of an attack that was about to occur and did nothing to prevent it.” ECF No. 1, at 7.

If Plaintiff decides to file an amended complaint in response to this Order, he may also decide that

some of the listed officials should be named as defendants. If so, he should take care to name each

defendant not only in the caption of the Complaint, but again in the body of the Complaint and to

include in the body a description of the acts taken by each defendant that violated Plaintiff’s federal

constitutional rights.

IV. Response Required

        For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.




                                                  7
            Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 8 of 9




Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.

          Plaintiff is also given the opportunity to file a complete and proper Amended Complaint

upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is given time

to file an Amended Complaint in which he (1) alleges sufficient facts to state a claim for a federal

constitutional violation and show a cause of action in federal court; and (2) alleges sufficient facts

to show personal participation by each named defendant.

          If Plaintiff does not file an Amended Complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint.

          IT IS THEREFORE ORDERED that Plaintiff is granted to and including September 8,

2020, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until September 8, 2020, in

which to file a complete and proper Amended Complaint to cure all the deficiencies discussed

herein.




2
  In order to add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete
amended complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original
complaint, and instead completely supersedes it. Therefore, any claims or allegations not included in the amended
complaint are no longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and
the amended complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including
those to be retained from the original complaint. Plaintiff must write the number of this case (19-3247-SAC) at the
top of the first page of his Amended Complaint and he must name every defendant in the caption of the Amended
Complaint. See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                           8
  Case 5:19-cv-03247-SAC Document 9 Filed 08/06/20 Page 9 of 9




IT IS SO ORDERED.

DATED: This 6th day of August, 2020, at Topeka, Kansas.



                                  s/_Sam A. Crow_____
                                  SAM A. CROW
                                  U.S. Senior District Judge




                                     9
